CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 94 to the registration statement on Form N-1A (File No. 333-515) (Registration Statement) of our report dated July 14, 2009, relating to the financial statements and financial highlights appearing in the May 31, 2009 Annual Report of Putnam Asset Allocation: Equity Portfolio, a series of Putnam Funds Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Financial highlights and Independent Registered Public Accounting Firm and Financial Statements in such Registration Statement. PricewaterhouseCoopers LLP /s/ PriceWaterhouseCoopers LLP Boston, Massachusetts September 23, 2009
